Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (Form S-8 Nos. 33-41337, 333-04284 and 333-149348) pertaining to the TETRA Technologies, Inc. 401(k) Retirement Plan of our report dated June 29, 2011, with respect to the financial statements and schedule of the TETRA Technologies, Inc. 401(k) Retirement Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2010. /s/ Ernst & Young LLP Houston, Texas June 29, 2011
